DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “subtracting the streak residual from the medical image to a first extent, and subtracting the noise residual from the medical image to a second extent, to produce a de-noised medical image;”  A plain reading of this limitation is de-noised medical image = the medical image - the streak residual AND the medical image - the noise residual.  This does not make sense.  Claim 6 implies 1”  In other words, de-noised medical image = the medical image - the streak residual - the noise residual.
	Additionally, it is not clear which subtraction happens first.
Claim 16 is rejected under similar grounds as claim 1.
	Claims 2-7 and 17-20 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemkens(IDS : Deep Residual learning of radial under sampling artefacts for real-time MR guidance during radiotherapy) in view of Zhang(K. Zhang, W. Zuo, Y. Chen, D. Meng and L. Zhang, "Beyond a Gaussian Denoiser: Residual Learning of Deep CNN for Image Denoising," in IEEE Transactions on Image Processing, vol. 26, no. 7, pp. 3142-3155, July 2017, doi: 10.1109/TIP.2017.2662206.) .

Stemkens discloses 1. (Original) A method comprising: 
(Stemkens, 
    PNG
    media_image1.png
    109
    482
    media_image1.png
    Greyscale
 )
mapping the medical image to a streak residual  (Stemkens, 
    PNG
    media_image2.png
    103
    498
    media_image2.png
    Greyscale
 ) 
subtracting the streak residual from the medical image to a first extent, and(Stemkens, 
    PNG
    media_image2.png
    103
    498
    media_image2.png
    Greyscale
 )
displaying the de-noised medical image via a display device. (Stemkens, Fig. 4) 
	Stemkens discloses subtracting a streak residual using Deep Learning, but does not explicitly extend it to other types of noise residuals.

    PNG
    media_image3.png
    226
    721
    media_image3.png
    Greyscale
), which uses a Neural Network to determine a residual image, which Is removes from the original image.  See also Fig. 13.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend Stemkens to also handle noise artifacts, by creating a noise residual as shown by Zhang.
The suggestion/motivation for doing so would have been a better quality output image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Stemkens with Zhang to obtain the invention as specified in claim 1.

	Stemkens in view of Zhang discloses 2. (Original) The method of claim 1, wherein the medical image is a magnetic-resonance (MR) image acquired by a magnetic resonance imaging (MRI) system of an anatomical region of a patient.  (Stemkens, Abstract, MRI, see Fig. 2)

Stemkens in view of Zhang discloses 3. (Original) The method of claim 1, But does not expressly disclose “wherein the medical image is a computed tomography (CT) image acquired by a CT system of an anatomical region of a patient”
CT and MRI have similar types of artifacts, including but not limited to streaks and noise2.  The algorithm disclosed in Stemkens in view of Zhang could be used in any medical imaging modality including CT, simply by training with appropriate CT images in place of MRI images.  Deep Learning has been used for Noise and Artifact reduction in both CT and MRI3.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend Stemkens in view of Zhang to do CT in place of MRI.
The suggestion/motivation for doing so would have been a better quality output CT image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Stemkens with Zhang to obtain the invention as specified in claim 3.

Stemkens in view of Zhang discloses 5. (Original) The method of claim 1, wherein the first extent comprises a first value between o and 1, inclusive, and wherein the second extent comprises a second value between 0 and 1, inclusive.  (While the references are explicitly quiet on the weight, it is implied to be 1)


multiplying the streak residual by the first value to produce a weighted streak residual; 
multiplying the noise residual by the second value to produce a weighted noise residual; and 
subtracting the weighted streak residual and the weighted noise residual from the medical image to produce the de-noised medical image. (see claim 1, Any value multiplied by 1 is the same value, therefore while not explicitly shown, it is inherently there )
  
	Claim 16 is rejected under similar grounds as claim 1.
	Claim 18 is rejected under similar grounds as claim 2.


Claim 4, 17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemkens in view of Zhang in view of Lee (2014/0355860).

Stemkens in view of Zhang discloses 4. (Original) The method of claim 1, wherein the de-noised medical image is a first de- noised medical image, and 
But does not expressly disclose “wherein the method further comprises: 
receiving user input via a user input device, wherein the user input comprises a third extent and a fourth extent; 
subtracting the streak residual from the medical image to the third extent and subtracting the noise residual from the medical image to the fourth extent, to produce a second de-noised medical image; and displaying the second de-noised medical image via the display device.  “

receiving user input via a user input device, wherein the user input comprises a third extent and a fourth extent; subtracting the streak residual from the medical image to the third extent and subtracting the noise residual from the medical image to the fourth extent, to produce a second de-noised medical image; and displaying the second de-noised medical image via the display device.  “
 (Lee, [0105] “In accordance with an exemplary embodiment, the image reconstructor 330 may use at least one initial weight stored in the storage 510 as the weight applied to each of the plural images. The composite image p.sub.f acquired using the initial weight may be displayed to a user through the user interface 400. When the user inputs at least one new weight through the user interface 400 after the composite image p.sub.f has been output and displayed to the user, the image reconstructor 330 may recombine the plural images, for example, the contrast enhanced image p.sub.C and the tissue emphasized image p.sub.T, using the new input weight using the user interface 400.
[0106] That is, the image reconstructor 330 may combine the plural images, for example, the contrast enhanced image p.sub.C and the tissue emphasized image p.sub.T, using a plurality of initial weights, for example, an initial weight of the contrast enhanced image weight w.sub.C and an initial weight of the tissue emphasized image weight w.sub.T, and, when a plurality of new weights, for example, a new weight of the contrast enhanced image weight w.sub.C and a new weight of the tissue emphasized image weight w.sub.T, is input by the user through the input unit 420 of the user interface 400, recombine the plural images, for example, the contrast enhanced image p.sub.C and the tissue emphasized image p.sub.T, using the plurality of new input weights. The recombined image p.sub.f acquired using the new input weights may be also output to the outside and displayed to the user. “ Stemkens in view of Zhang uses initial weights of 1,  Lee discloses the teaching of user adjustable weights and redisplaying after modifying the weights)

The suggestion/motivation for doing so would have been a better quality output CT image, based on user preference..
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Stemkens with Zhang to obtain the invention as specified in claim 4.

Stemkens in view of Zhang discloses 17. (Original) The system of claim 16, But does not expressly disclose “wherein the system further comprises the display device, and wherein the memory further includes user preferences, and wherein the processor, when executing the instructions, is configured to retrieve the first extent and the second extent from the user preferences.” 
Lee discloses  “wherein the system further comprises the display device, and wherein the memory further includes user preferences, and wherein the processor, when executing the instructions, is configured to retrieve the first extent and the second extent from the user preferences.”  (Lee, [0105] “In accordance with an exemplary embodiment, the image reconstructor 330 may use at least one initial weight stored in the storage 510 as the weight applied to each of the plural images. The composite image p.sub.f acquired using the initial weight may be displayed to a user through the user interface 400. When the user inputs at least one new weight through the user interface 400 after the composite image p.sub.f has been output and displayed to the user, the image reconstructor 330 may recombine the plural images, for example, the contrast enhanced image p.sub.C and the tissue emphasized image p.sub.T, using the new input weight using the user interface 400.
[0106] That is, the image reconstructor 330 may combine the plural images, for example, the contrast enhanced image p.sub.C and the tissue emphasized image p.sub.T, using a plurality of initial weights, for example, an initial weight of the contrast enhanced image weight w.sub.C and an initial weight of the tissue emphasized image weight w.sub.T, and, when a plurality of new weights, for example, a new weight of the contrast enhanced image weight w.sub.C and a new weight of the tissue emphasized image weight w.sub.T, is input by the user through the input unit 420 of the user interface 400, recombine the plural images, for example, the contrast enhanced image p.sub.C and the tissue emphasized image p.sub.T, using the plurality of new input weights. The recombined image p.sub.f acquired using the new input weights may be also output to the outside and displayed to the user. “ Stemkens in view of Zhang uses initial weights of 1,  Lee discloses the teaching of user adjustable weights and displaying after modifying the weights)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend Stemkens in view of Zhang to allow user creation of initial weights as shown by Lee instead of  using a weight of 1.
The suggestion/motivation for doing so would have been a better quality output CT image, based on user preference..
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Stemkens with Zhang to obtain the invention as specified in claim 17.

Claim 20 is rejected under similar grounds as claim 4.
                                                 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemkens in view of Zhang in view of Liu (20190005686)
                                            
Stemkens in view of Zhang discloses 7. (Original) The method of claim 1,But does not expressly disclose “wherein mapping the medical image to the streak residual and the noise residual, using the trained deep neural network, comprises: receiving one or more acquisition parameters pertaining to acquisition of the medical image; inputting the medical image and the one or more acquisition parameters into an input layer of the trained deep neural network; and mapping the medical image and the one or more acquisition parameters to the streak residual and the noise residual using the trained deep neural network.”  
Liu discloses “wherein mapping the medical image to the streak residual and the noise residual, using the trained deep neural network, comprises: receiving one or more acquisition parameters pertaining to acquisition of the medical image; inputting the medical image and the one or more acquisition parameters into an input layer of the trained deep neural network; and mapping the medical image and the one or more acquisition parameters to the streak residual and the noise residual using the trained deep neural network.”  (Liu, paragraph 189, “[0189] The noise reduction parameter acquisition sub-unit 1920 may be configured to determine a noise reduction parameter of the projection data. For example, the noise reduction parameter acquisition sub-unit 1920 may obtain a trained neural network model to determine the noise reduction parameter of the projection data. The noise reduction parameter may include spectrum parameter, threshold of the wavelet, regularization term coefficient, or the like, or any combination thereof. The noise reduction parameter acquisition sub-unit 1920 may determine the noise reduction parameter based on different type of trained neural network and the raw projection data of the detection target.’)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend Stemkens in view of Zhang to use acquisition parameters such as regularization term coefficient as shown by Liu in Stemken’s Neural network (ie more data better results).
The suggestion/motivation for doing so would have been a better quality output CT image, based on additional parameters.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Stemkens with Zhang to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes any pending 35 USC 112 rejections.. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Higaki (pg. 75, Table 1 ) shows a list of “clinical applications for image quality improvements using deep learning”.  These include CT & MRI modalities and types of noise including:  noise reduction, metal artifact, banding artifacts, motion artefacts.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Clam 6 is broadening the scope of claim 1
        2 See for example, “Artifacts in CT: Recognition and Avoidance”
        
        3 See Table 1 of “Improvement of image quality at CT and MRI using deep learning” for a list of literature.